NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

TERRY COLLINS,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-2635
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark R. Wolfe,
Judge.

Terry Collins, pro se.


PER CURIAM.

              Affirmed. See Martinez v. State, 211 So. 3d 989 (Fla. 2017); Tucker v.

State, 726 So. 2d 768 (Fla. 1999); Collins v. State, 174 So. 3d 1002 (Fla. 2d DCA 2015)

(table decision); Collins v. State, 121 So. 3d 1043 (Fla. 2d DCA 2012) (table decision);

Howard v. State, 11 So. 3d 967 (Fla. 2d DCA 2008); Pratte v. State, 946 So. 2d 1184

(Fla. 2d DCA 2006); Daniel v. State, 935 So. 2d 1240 (Fla. 2d DCA 2006); Collins v.

State, 800 So. 2d 660 (Fla. 2d DCA 2001); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA

2000); Lane v. State, 996 So. 2d 226 (Fla. 4th DCA 2008).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.